Opinion issued September 30, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01134-CR
____________

VERNON KING, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 592647



 
MEMORANDUM  OPINION
               A jury convicted appellant, Vernon King, Jr., of murder and assessed
punishment at confinement for life.  The Sixth Court of Appeals affirmed the trial
court’s judgment.  King v. State, No. 6-91-055-CR, slip op. at 13 (Tex.
App.—Texarkana June 30, 1992, pet. ref’d) (not designated for publication). 
Appellant subsequently requested appointment of counsel for the purpose of filing
a motion for forensic DNA testing of evidence.  The motion was filed by appellant’s
counsel, and the State filed a motion in opposition.  The trial court denied the motion
for DNA testing on August 27, 2003.  Appellant filed a timely notice of appeal.  We
affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that she served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).